internal_revenue_service number release date index number ------------------------------------------------- ------------------------------------ ----------------------------------------------------- ------------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact ------------------ id no ------------------ telephone number ---------------------- refer reply to cc fip plr-126993-16 date date legend fund ----------------------------------------------------------- company -------------------------------- date -------------------- date ------------------------- date ---------------------- date ---------------------------- date ---------------------------- date ------------------- state a --------------- partnership ------------------------------------------------- accountant ----------------- partner ----------------- manager ----------------------------- accounting firm ---------------------------- treasurer ---------------- dear ------------- - this letter is in reply to a letter dated date and subsequent correspondence requesting on behalf of fund an extension of time under sec_301_9100-1 of the procedure and administration regulations to make an election under sec_1_1272-3 of the income_tax regulations to include in gross_income all interest that accrued on eligible_debt instruments that fund acquired during the taxable_year ended date by using the constant_yield_method described in sec_1_1272-3 plr-126993-16 facts fund is a series_fund of company a state a open-ended management investment_company registered with the securities_and_exchange_commission under the investment_company act of u s c 80a-1 et seq as amended fund commenced operations on date since its inception fund has qualified as a separate regulated investment fund subject_to the rules of sec_851 through fund invests primarily in non-investment grade corporate bonds and secured and unsecured loans of u s issuers and non-u s issuers collectively hereinafter referred to as loans partnership a global investment management firm is the investment manager of fund accountant was responsible for tax_accounting matters for partnership partnership engaged accounting firm on fund’s behalf to audit fund’s financial statements and to prepare fund’s forms 1120-ric for the taxable years ending on date year return and date year return on date accountant on fund’s behalf consulted with partner a tax partner of accounting firm regarding accounting methods and tax elections to be made by fund with respect to its first taxable_year ending on date based on these consultations fund decided to make an election under sec_1_1272-3 for all eligible_debt instruments that it acquired during the taxable_year ending on date accountant informed partner at accounting firm of that decision on date fund’s audited financial statements and year return were prepared on a basis consistent with an election under sec_1_1272-3 having been made for all eligible_debt instruments acquired by fund during the taxable_year ended on date except for attaching the election statement to year return as required under sec_1_1272-3 due to an administrative oversight accounting firm failed to attach the election statement to timely filed year return on date while preparing year return manager a tax manager of accounting firm reviewed_year return and discovered that the election statement was not included on the day of the discovery accounting firm notified accountant and treasurer the assistant treasurer of company with overall responsibility for filing year return of the omission fund submitted the affidavits of accountant partner manager and treasurer in support of this requested ruling fund makes the following representations in connection with the request for an extension of time plr-126993-16 the request for relief was filed before the failure to make the regulatory election was discovered by the service granting the relief requested will not result in fund having a lower tax_liability in the aggregate for all years to which the election applies than fund would have had if the election had been timely made taking into account the time_value_of_money fund is not seeking to alter a return position for which an accuracy-related_penalty has been or could have been imposed under sec_6662 of the code at the time fund requested relief and the new position requires or permits a regulatory election for which relief is requested fund intended to make the election under sec_1_1272-3 for all eligible_debt instrument acquired by fund during its taxable_year ending date the failure to attach the statement required under sec_1_1272-3 to year return to make the election was a result of an administrative oversight by accounting firm year return was prepared on a basis consistent with the election having been made for all eligible_debt instruments acquired by fund during the taxable_year ending on date except for the attachment of the election statement to the return being fully informed of the required regulatory election and related tax consequences fund did not choose to not attach the election statement the granting of permission to make a late election under sec_1_1272-3 would not permit a change from an impermissible method_of_accounting and fund is not using hindsight in requesting this relief law and analysis under sec_1_1272-3 a holder of a debt_instrument may elect to include in gross_income all interest that accrues on the instrument by using the constant_yield_method under sec_1_1272-3 a holder makes the election by attaching to the holder's timely filed federal_income_tax return a statement that the holder is making an election under this section and that identifies the debt instruments subject_to the election sec_301_9100-1 of the regulations provides that the commissioner has discretion to grant a reasonable extension of time to make a regulatory election defined plr-126993-16 in sec_301_9100-1 as an election whose deadline is prescribed by regulations or by a revenue_ruling a revenue_procedure a notice or an announcement published in the internal_revenue_bulletin or a statutory election but no more than months except in the case of a taxpayer who is abroad under all subtitles of the internal_revenue_code except subtitles e g h and i sec_301_9100-3 through c ii of the regulations sets forth rules that the service generally will use to determine whether under the facts and circumstances of each situation the commissioner will grant an extension of time for regulatory elections that do not meet the requirements of sec_301_9100-2 sec_301_9100-3 provides that subject_to paragraphs b i through iii of sec_301_9100-3 when a taxpayer applies for relief under this section before the failure to make the regulatory election is discovered by the service the taxpayer will be deemed to have acted reasonably and in good_faith sec_301_9100-3 provides that the interests of the government are prejudiced if granting relief would result in the taxpayer having a lower tax_liability in the aggregate for all years to which the regulatory election applies than the taxpayer would have had if the election had been timely made taking into account the time_value_of_money sec_301_9100-3 provides special rules for accounting_method regulatory elections conclusion based solely upon the facts and representations submitted we conclude that fund has shown good cause for granting a reasonable extension of time to make an election under sec_1_1272-3 accordingly fund is granted days from the date of this letter to file an amended federal_income_tax return for the taxable_year ending on date with its election statement and a copy of this letter attached the election statement must comply with the requirements of sec_1_1272-3 except the statement must be attached to the amended_return this ruling is limited to the timeliness of the filing of fund’s election statement under sec_1_1272-3 this ruling’s application is limited to the facts representations code sections and regulations cited herein this ruling is directed only to the taxpayer that requested it sec_6110 of the code provides that it may not be used or cited as precedent plr-126993-16 in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative sincerely ________________________________ charles w culmer senior technician reviewer branch office of the associate chief_counsel financial institutions products enclosure copy of this letter for sec_6110 purposes
